Citation Nr: 1402765	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  10-37 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral foot disorders, claimed as bilateral plantar fasciitis and neuromas.

3.  Entitlement to service connection for a low back disorder, as secondary to bilateral foot disorders.

4.  Entitlement to service connection for a bilateral hip disorder, as secondary to bilateral foot disorders.

5.  Entitlement to service connection for a bilateral knee disorder, as secondary to bilateral foot disorders.

6.  Entitlement to service connection for bilateral ankle disorder, as secondary to bilateral foot disorders.

7.   Entitlement to service connection for a respiratory disorder, including as secondary to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977, with unconfirmed service in the Army Reserve.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the RO.

The issue of service connection for a respiratory disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to excessive and harmful noise levels during service.

2.  The Veteran is not shown to have manifested complaints or findings referable to a foot disorder, including plantar fasciitis and neuromas, in service or for many years thereafter.

3.  The currently demonstrated plantar fasciitis and neuromas are not shown to be due to an injury or other event of the Veteran's period of active service.  

4.  The claimed low back disorder, including degenerative joint disease of the lumbar spine, is not shown to be due to an injury or other event of the Veteran's period of active service; nor is any shown to have been caused or aggravated by a service-connected disability.  

4.  The claimed bilateral hip disorder, including degenerative joint disease, is not shown to be due to an injury or other event or incident of the Veteran's period of active service; nor is any shown to have been caused or aggravated by a service-connected disability.

5.  The claimed bilateral knee disorder, including degenerative joint disease, is not shown to be due to an injury or other event or incident of the Veteran's period of active service; nor is any shown to have been caused or aggravated by a service-connected disability.

6.  The claimed bilateral ankle disorder, including calcaneal spurs, is not due to an injury or other event or incident of the Veteran's period of active service; nor is any shown to have been caused or aggravated by a service-connected disability.    



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

2.  The Veteran's bilateral foot disability is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The Veteran's low back disability is not due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The Veteran's bilateral hip disability is not due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

5.  The Veteran's bilateral knee disability is not due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

6.  The Veteran's bilateral ankle disability is not due to disease or injury that was incurred in or aggravated by service; nor may any be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in July 2009, to the Veteran.  

This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  

The Veteran was afforded VA examinations responsive to the claims for service connection of bilateral hearing loss disability, plantar fasciitis, hip disorder, knee disorder, ankle disorder, and neuromas of the feet, as well as for his claim for service connection of a low back disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The opinions were provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

For these reasons, the Board finds that the VCAA duties to notify and assist have been met.



Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

As sensorineural hearing loss and arthritis are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Bilateral Hearing Loss 

At the November 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
55
65
LEFT
15
20
50
65
80

The Maryland CNC speech recognition scores were 98 percent in the right ear and 98 percent in the left ear.  The Veteran reported that he had hearing loss and ringing of the ears for many years and attributed these symptoms to his military noise exposure; he states that the onset was in 1975.  He reported that his military duties involved heavy equipment maintenance and working in the armory.  He also reported that, after service, he worked in industrial management for 32 years without hearing protection and participated in recreational activities such as hunting and involving motorcycles and watercraft without hearing protection.  There was no evidence of ear disease, head or ear trauma, or middle ear pathology.  

After examining the Veteran and reviewing the claims file, the audiology examiner concluded that the Veteran had bilateral sensorineural hearing loss for VA disability purposes and recurrent tinnitus.  The VA examiner opined that the Veteran's current hearing loss and tinnitus were likely caused by or the result of his military noise exposure, as the Veteran had acoustic trauma while on active duty.  

Later in November 2009, the VA examiner provided an addendum wherein she stated that the Veteran's bilateral hearing loss was not likely due to military noise exposure, as his hearing was normal at separation.  

The VA examiner reasoned that the Veteran reported having a hearing loss since 1975, but his 1977 separation examination did not show hearing impairment or complaints of hearing loss or ear trouble.  The VA examiner pointed out that hearing loss was first shown in 1982 in the right ear; the left ear was later.  

Regardless, the Board has also considered the Veteran's in-service noise exposure and his assertions that he did not have hearing protection while working in industrial management.  However, the Board observes that it is unclear whether the Veteran's position involved noise exposure.  

The Board also observes that the Veteran's right ear hearing loss was first confirmed in 1982, shortly after service.  

Moreover, the results of his November 2009 VA audiological examination confirmed that he had sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  

The reported audiometric findings at the VA examination revealed the Veteran had auditory thresholds in excess of 40 decibels at 4000 Hertz in the right and left ears at his post-service evaluation.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

As previously mentioned, the Veteran's service separation examination was suggestive of normal hearing, bilaterally.  Nonetheless, the Board acknowledges that the RO has conceded that the Veteran had noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  

The Board also acknowledges that the November 2009 VA audiological examiner, with the same history, initially opined that the Veteran's bilateral hearing loss could be attributed to his noise exposure during the active military service, before another opinion was obtained.   

However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  Moreover, the Board observes that the Veteran reported a history of having tinnitus and hearing loss for many years when he initially sought VA treatment in 2009.  

Indeed, the opinions rendered in the November 2009 VA examination report was far from being clear or definitive as to etiology.  The VA audiological examiner noted that the Veteran had noise exposure during his period of service, as well as occupational noise exposure after his service; however, in opining that the bilateral hearing loss was not due to his military noise exposure, the examiners did not provide a rationale other than the number of years between service and the confirmation via audiological testing that the Veteran had a bilateral hearing loss.  

Likewise, the November 2009 VA examiner's finding that the Veteran's bilateral hearing loss was not related to service based on normal hearing at separation was inconsistent with her initial findings that the Veteran had acoustic trauma in service consistent with his bilateral hearing loss.  

Additionally, the Veteran consistently and credibly asserted that the in-service noise exposure caused his hearing loss; similarly, sensorineural hearing loss is associated with noise exposure.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Accordingly, on this record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral sensorineural hearing loss and tinnitus as likely as not are due to excessive and hazardous noise exposure during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


Bilateral Foot Disorders, Claimed as Plantar Fasciitis and Neuromas 

The service treatment records contain no reference to complaints, findings or diagnoses related to his feet.  Significantly, at separation, the Veteran denied experiencing foot trouble, arthritis, or bone or joint pain or deformities; he also denied any back, knee or leg complaints.  

His examination was normal, including his feet, spine, musculoskeletal system, and lower extremities.  The Board observes that he had no pertinent complaints at the time of a June 1982 military examination; his corresponding examination was normal.  A 1983 treatment record from his Reserve service shows treatment for callouses and athlete's foot.  

A November 2008 report from Dr. G. at the Muskogee Foot Clinic stated that the Veteran complained of having bilateral foot, ankle, knee and hip pain, as well as low back pain since 1974.  According to the history reported by the Veteran, he had had foot trouble since basic training due to the stress of walking, running and jumping, but did not report it.  He reported that, by his discharge, he had foot, leg, knee and low back pain that had become more severe.  

Dr. G. noted that the Veteran first sought treatment in September 2007, wherein he complained of having pain on the bottoms of his feet, especially in the heel area.  The X-ray studies showed calcaneal pitch and degenerative changes in the lower extremities and feet; symptoms included severe pain and positive Tinel's sign.  

The impression was that of heel neuromas, bilaterally, with scarring around the calcaneal branch of the tibial nerve.  Dr. G. attributed the Veteran's neuromas to "pounding" and long periods of walking, standing and marching in service.  Dr. G. added that the Veteran had osteoarthritis of the lower extremities and chronic plantar fasciitis and opined that the Veteran's plantar fasciitis was related to pounding on his feet during active duty.  

The VA treatment records showed complaints of painful and burning feet, which were tender to the touch.  The diagnoses were those of brawny edema and neuropathy of the feet. 

At the October 2010 hearing before a Decision Review Officer, the Veteran testified that his foot pain began in 1975, after marching with full combat gear on cobble stone streets, but that he did not seek treatment in service.  He also testified that he sought medical attention after his discharge in 1977, but was not seen or treated.  

The Veteran was afforded VA examinations of his feet, knees, ankles, hips and spine in February 2012.  At that time, the Veteran reported having foot and ankle pain that started during service, as a result of running 2 to 3 miles on cobblestones; he reported it to a medic, but was told that nothing could be done.  He reported that his pain had continued since his service and that he sought treatment, but had no record of such treatment.  

The Veteran also reported that he first sought treatment with Dr. G. in the 1990's due to his foot and ankle pain; he denied having a history of trauma or injury to the feet or back, but related that he had diabetes mellitus.  He stated that his feet and ankle pain caused him to walk funny and, in turn, caused knee, hip and back pain.  

The examination showed findings of edema and pitting of the feet and ankles, normal knees and hips, and a normal lumbar spine except for flexion to 80 degrees.  

The X-ray studies showed normal feet, small plantar aspect calcaneal spurs, degenerative changes of the medial and patellofemoral joint space compartments, and osteophytes in the lumbar vertebra.  

The diagnoses were those of metatarsalgia of the right foot, mild pes planus of the feet, small calcaneal spurs, degenerative arthritis of the knees, minimal degenerative joint disease of the hips, and minimal degenerative joint disease of the lumbar spine.  

Following a complete review of the Veteran's claims file, including Dr. G.'s report, the VA examiner opined that it was likely that his bilateral foot disorders were not related to his service; the VA examiner found it was likely related to his diabetes mellitus, age, obesity, and any post-service injuries and events.  

The VA examiner also opined that his calcaneal spurs and his degenerative changes of the knees, hips, and lumbosacral spine were not likely related to his service, and were likely related to the normal wear and tear of obesity, age and occupation.

Based on a careful review of the entire record, the Board finds that the Veteran's claim of service connection for bilateral plantar fasciitis and neuromas must be denied.  

The Board finds that the weight of the evidence reflects that the Veteran does have bilateral plantar fasciitis or neuromas that were not causally related to the Veteran's service.  Rather, at time of separation, the examination disclosed that the physical evaluation of the feet was normal and that there were no related findings or complaints.  

The February 2012 VA examination diagnosed the Veteran with bilateral pes planus and metatarsalgia of the right foot; nevertheless, neither the Veteran's treating providers at VA, nor the February 2012 VA examiner found a relationship between the claimed foot disorders, however diagnosed, and an event or incident of his service.  

The Veteran is competent to report that he has bilateral plantar fasciitis and neuromas, and such statements are confirmed by the record.  In addition, he is competent to report when his symptoms were first identified.  However, his statements regarding onset are of limited credibility in that they are inconsistent with earlier statements made by him at the time of his separation from service.  

More specifically, the report of a history of symptoms during and since service is inconsistent with the absence of symptoms at his 1977 separation examination or the other examinations during his service in the Reserve.   

Such contemporaneous reports are more probative than the Veteran's recent statements.  Here, the most probative evidence establishes that the onset of the Veteran's claimed bilateral foot disorders was at time remote from service and that the current disability was not related to a specific injury or other event of his service. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there is lay evidence, including the Veteran's statements, linking the Veteran's bilateral foot disorders to in-service events, injuries or illnesses, the Board finds that the probative value of the general lay assertions is outweighed by the specific, reasoned opinion of the February 2012 VA examination report.  

The February 2012 VA examiner found that the Veteran's bilateral foot disorders were unrelated to the Veteran's military service and that, other than the Veteran's claims and assertions to Dr. G, he had not associated his bilateral foot disorders with his service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Here, the Board is presented with the lay pleadings, his reports to treating providers at VA, the VA examiner, and to Dr. G, as well as the opinions of Dr. G and the VA examiner.  However, the Board finds the favorable medical evidence to be of limited probative worth because it is not based on a review of the entire record.  

A close reading establishes that Dr. G did not actually establish that the Veteran had any injury or symptoms during service, or for many years thereafter.  The Board also notes that a close reading of the opinion shows that it is based solely on the report of history as provided by the Veteran, and not a review of the clinical evidence of record.  See Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

There is no evidence to establish the presence of a foot abnormality, disease or pathology during service that is causally related to the Veteran's current bilateral foot disorders.  

To the contrary, the February 2012 VA examiner found that the Veteran's bilateral foot disorders did not develop until many years after service and were not likely related to the Veteran's service.

The February 2012 VA examiner, in determining that the Veteran's bilateral foot disorders were not related to his service is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions are competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In this regard, it is important to note that there is simply no indication of any related problems until many years after service.  The 1977 separation examination also was normal, and the Veteran expressly denied having pertinent complaints or findings at his subsequent service examination in June 1982.  

Likewise, the February 2012 VA examiner found that the Veteran's bilateral foot disorders were most likely related to the Veteran's nonservice-connected diabetes mellitus and pointed out that the Veteran had no symptomatology at separation or for many years thereafter.  

As such, the recent assertions of the Veteran are inconsistent with the clinical evidence recorded at the time of service.  

The February 2012 VA examination report explained the reasons for the VA examiner's conclusion based on an accurate characterization of the evidence of record; thus, this opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, there is no sufficiently probative evidence linking the Veteran's claimed bilateral foot disability to his period of service.  For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for bilateral foot disorders.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Low Back Disorder, and Bilateral Hip, Ankle, and Knee Disorders

The Veteran asserts that his low back disorder and bilateral hip, ankle and knee conditions were caused by his bilateral foot disorders.  As the Board has found that service connection is not warranted for the claimed bilateral foot disorders, there remains no legally sufficient basis for the grant of service connection for small calcaneal spurs, degenerative arthritis of the knees, minimal degenerative joint disease of the hips, or minimal degenerative joint disease of the lumbar spine under 38 C.F.R. § 3.310, as secondary to bilateral foot disability.  

The elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

To the extent that the Veteran also claims that his small calcaneal spurs, degenerative arthritis of the knees, minimal degenerative joint disease of the hips, and minimal degenerative joint disease of the lumbar spine are related to his service, the February 2012 VA examiner found that there was no relationship between any of these current disorders and service.  

In this regard, it is important to note that there is no indication of any related problems during service.  The Veteran's service treatment records do not show that the Veteran manifested complaints or findings of a low back, hip, ankle or knee disorder in service or for many years thereafter.  

Therefore, on this record, the claims of service connection for small calcaneal spurs, degenerative arthritis of the knees, minimal degenerative joint disease of the hips, and minimal degenerative joint disease of the lumbar spine must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for bilateral foot disorders is denied.

Service connection for a low back condition, as secondary to a bilateral foot disorder, is denied.

Service connection for a bilateral hip condition, as secondary to a bilateral foot disorder, is denied.

Service connection for a bilateral knee condition, as secondary to a bilateral foot disorder, is denied.

Service connection for bilateral ankle condition, as secondary to bilateral foot disorder, is denied.


REMAND

The Veteran contends that his current respiratory disorder is the result of his exposure to asbestos during service.   

The Veteran did not have service aboard a ship, and there is no indication of possible asbestos exposure in his service records.  Nevertheless, he testified before a at the hearing in October 2010 that he was exposed to asbestos due to brake dust and from his barracks during service.  

At his separation examination, the Veteran reported having chest pain, chronic colds, and heart palpitations; the examiner noted that the Veteran had an episode of chest pain and heart palpitations that had since resolved.  The contemporaneous physical examination showed that his lungs and chest were normal.  

The VA treatment records showed that the Veteran reported a history of smoking one pack of cigarettes per day for 36 years and being diagnosed with chronic obstructive pulmonary disease (COPD).  The Veteran has associated his current respiratory disorder to his service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  

Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding his claim of service connection for a respiratory disorder.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

The Board observes that DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The Court of Appeals for Veterans Claims held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities under the administrative protocols under the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease. M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  

The manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service by reason of having served aboard a ship.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGPREC 4-2000.  

For many asbestos-related diseases, the latency period varies from ten to forty-five or more years between first exposure and development of disease.  M21-1MR at IV.ii.2.C.9.d.  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed respiratory  disorder, including COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should provide an opinion as to whether it is as least as likely as not (50 percent probability or more) that any current respiratory disability including COPD are due to asbestos exposure as reported by the Veteran or another event or incident of the Veteran's period of active service.  .  

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


